Citation Nr: 0411762	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  04-05 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for psychiatric 
disability, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.

This case comes to the Board of Veterans' Appeals (Board) by 
means of a July 2003 rating decision rendered by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In April 2004, the Board granted the veteran's motion to 
advance his appeal on the Board's docket pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).


FINDINGS OF FACT

1.  All pertinent notification and all indicated evidential 
development have been accomplished.  

2.  The veteran's service-connected psychoneurosis is 
currently manifested by occupational and social impairment 
with reduced reliability and productivity; the occupational 
and social impairment from the disability does not more 
nearly approximate deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating of 50 
percent, but not greater, for psychiatric disability are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the veteran's claim.  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in the 
claimant's possession.

In a letter dated in April 2003, prior to the RO's 
adjudication of the veteran's claim, the RO provided the 
veteran with the notice required under the VCAA and the 
implementing regulations, to include notice of the 
information and evidence required from the veteran, such as 
medical statements showing an increase in severity of his 
psychiatric disability, and notice of the evidence that VA 
would obtain on his behalf, to include the results of a 
current VA examination.  Although the RO did not specifically 
request him to submit any pertinent evidence in his 
possession, it informed him of the evidence that would be 
pertinent and requested him to submit such evidence or 
provide VA with the information and authorization necessary 
for the RO to obtain such evidence.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  

The record also reflects that the veteran's service medical 
and personnel records have been obtained, as have all 
pertinent post-service medical records including the report 
of a recent VA psychiatric examination.  The report of this 
examination along with the other evidence of record is 
sufficient to decide the claim.  The veteran has not 
referenced the existence of any additional evidence pertinent 
to his claim that has not been associated with the claims 
folder.  In sum, the Board is satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

Accordingly, the Board will address the merits of the 
veteran's claim.  

Evidentiary Background

VA outpatient treatment records dated from March 2002 to July 
2003 show treatment for the veteran's service-connected 
psychiatric disorder.  A November 2002 treatment record shows 
that the veteran reported experiencing depression on and off 
since 1994.  However, the feelings of depression had recently 
worsened.  He reported stress from money and housing 
problems.  He had no relatives and few friends.  He reported 
that most of his friends had died.  He felt lonely and had 
increasing tearfulness.  He had a low energy level with 
occasional suicidal ideation.  His appetite, sleeping, and 
interest were still good.  He denied hopelessness and 
helplessness.  He also denied present suicidal or homicidal 
ideations.  Antidepressants were recommended.  He had no 
psychomotor agitation or retardation.  He had good eye 
contact and his speech had a normal rate, volume, and rhythm.  
His mood fluctuated between good and bad.  His affect showed 
a full range and was appropriate.  His thought process was 
goal directed without circumstantiality and tangentiality.  
There was no evidence of delusion in his thought content.  
His intellectual functioning was average and his cognitive 
functioning was intact with no difficulty in short-term or 
long-term memory.  He also had no difficulty in calculation 
or concentration.  His insight and judgment were "o.k."  A 
diagnosis of depressive disorder was rendered and a Global 
Assessment of Functioning (GAF) score of 50 was assigned. 

A subsequent outpatient psychiatric treatment note dated in 
December 2002 shows that the veteran reported that he was 
feeling better.  He had a good appetite and sleeping.  His 
tearfulness was better and he did not have suicidal ideations 
anymore.  He had good eye contact.  His speech displayed 
normal rate, volume, and rhythm.  His mood was reported as 
"better" and his affect was restricted.  His thought 
process was goal directed.  He was alert and oriented to 
person, place, and time.  A GAF of 50 was assigned.  

A June 2003 treatment record indicates that the veteran, who 
was accompanied by his nephew, was pleasant and cooperative.  
He was fairly groomed and talkative.  He focused on long-
range memory gaps related to his World War II combat traumas.  
He reported continued exaggerated startle response, avoidance 
of war-related conversation, flashbacks, and intrusive 
thoughts of combat.  He suspected that his symptoms increased 
with the death of his wife in 1994.  The veteran was quite 
forgetful and it was noted that he may present as more 
cognitively intact than he really was.  He was confused about 
his medications and adherence was quite questionable.  The 
impression was PTSD, rule out dementia, rule out depressive 
disorder.  It was opined that the veteran needed increased 
supervision for his medication and a safe living environment.  

The veteran was afforded a VA psychiatric examination in June 
2003.  It was noted that the veteran was 80 years old and 
widowed.  His wife passed away in 1994 and he has no 
children.  It was noted that service medical records document 
his psychoneurosis which resulted from combat duty as a 
rifleman during World War II.  Following active duty, the 
veteran worked at a rubber company until the company closed 
in 1974.  He reported chronic anxiety symptoms as well as 
intermittent intrusive recollections, flashbacks, and 
nightmares of his military experiences.  He also reported 
some depressive signs and symptoms including intermittently 
depressed mood, tearfulness, and feelings of hopelessness.  
He tended to avoid conversations regarding his military 
experiences.  He recalled that his company lost 200 men and 
he was blown out of a foxhole by an artillery shell.  He had 
increased startle response and general anxiety which the 
examiner noted was moderate in severity.  He denied 
hallucinations and did not voice delusions.  He denied any 
suicidal or homicidal ideation, intent, or plan.  He had an 
eighth grade education.  There was no history of psychiatric 
hospitalization or history of drug or alcohol abuse.  The 
examiner noted that the veteran was casually dressed with 
fair hygiene and grooming.  His speech was soft, clear, 
coherent, and non-spontaneous.  Eye contact was intermittent 
and no psychomotor abnormality was noted.  His mood was 
dysphonic and anxious.  His affect was anxious.  Intermittent 
tearfulness was noted.  The veteran's thoughts were generally 
coherent with some circumstantiality.  His thought content 
was preoccupied with intrusive recollections regarding his 
experience in the military.  He was alert and oriented to 
person, place, and time.  He recalled 3 out of 3 objects 
immediately and 1 out of 3 objects after a delay.  He was 
able to perform 3 out of 5 serial 3 subtractions correctly.  
His judgment and insight were fair.  He appeared to have the 
mental competency to manage VA benefits in his best interest.  
The GAF score approximately 48 at the time of the evaluation.  
The examiner opined that the veteran had signs and symptoms 
of generalized anxiety disorder, probably related to an 
overlying post-traumatic stress disorder related to his 
military experience.  

In a VA Form 9 completed in February 2004, the veteran's 
nephew described the veteran's psychiatric problems, to 
include forgetfulness and panic attacks which occur more than 
once a week.

Analysis

Service connection for psychoneurosis was granted, by means 
of a September 1945 rating action as the evidence showed that 
veteran's acquired psychiatric disorder resulted from combat 
during World War II.  A 50 percent disability rating was 
initially assigned effective September 14, 1945, the day 
following the veteran's separation from active duty.  The 
disability evaluation was subsequently reduced to 10 percent 
effective from June 29, 1946.  

In April 2003, the veteran filed a claim for an increased 
rating for his service connected psychiatric disorder.  
Thereafter, the RO issued a July 2003 rating decision which 
increased the disability rating to 30 percent, effective 
April 2, 2003.  The veteran perfected a timely appeal of this 
decision, contending that his psychiatric disability is more 
severe than presently evaluated.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  

The percentage ratings in the Schedule for Rating 
Disabilities (Schedule) represent, as far as can practicably 
be determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's psychiatric disability is currently evaluated 
under Diagnostic Code 9400 of the General Formula for Rating 
Mental Disorders.  38 C.F.R. § 4.130 (2003).  Under these 
criteria, a 70 percent rating contemplates occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A rating of 50 percent is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A rating of 30 percent is appropriate where for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  After a review of the evidence, the Board finds that 
the veteran's contentions are supported by the evidence and 
that an increased disability evaluation of 50 percent, but no 
greater, is warranted.  

The Board finds that the veteran's symptomatology more 
closely approximates the criteria for a 50 percent disability 
evaluation as the evidence shows occupational and social 
impairment with reduced reliability and productivity.  While 
the evidence does not show that the veteran experiences 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; his nephew has reported that he has panic 
attacks more than once a week and that he has problems with 
his memory.  The medical evidence shows some 
circumstantiality of thought, some memory impairment, 
anxiety, depression, tearfulness, and increased startle 
response, as well as intermittent flashbacks, intrusive 
recollections and nightmares related to the veteran's combat 
service.  In addition, the GAF scores have ranged from 48 to 
50.  Accordingly, an increased disability rating of 50 
percent is warranted for the veteran's psychiatric 
disability.

The evidence does not show that the disability is manifested 
by obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  To the contrary, the evidence shows that his 
speech displays a normal rate, volume, and rhythm.  Likewise, 
his speech is coherent.  There veteran is not delusional and 
his intellectual functioning is average with fair judgment 
and insight.  While depression and anxiety are noted, the 
depression is intermittent and there is no medical evidence 
of near continuous panic or an inability to function 
independently, appropriately and effectively.  In sum, the 
evidence demonstrates that the symptoms and degree of social 
and industrial impairment from the disability do not more 
nearly approximate the criteria for a 70 percent rating than 
those for a 50 percent rating.     

Accordingly, the disability warrants a 50 percent rating.


ORDER

Entitlement to a disability rating of 50 percent, but not 
higher, for psychiatric disability is granted, subject to the 
criteria governing the payment of monetary benefits.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



